DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: No space is present between a numerical value and its associated units (page 6, line 20, page 6, line 21). Appropriate correction is required.
Claim Objections
Claims 24-26 are objected to because of the following informalities: The claims commence with the indefinite article “A” as opposed to the definite article “The.” Appropriate correction is required.
Claim 26 objected to because of the following informalities: No space is present a numerical value and its associated units. Appropriate correction is required.

Claim Interpretation
The following special definitions have been noted in applicant’s specification and will be used wherever the terms appear. See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989) and MPEP § 2173.05(a) I.
Aerosol generating agent: An agent that promotes the generation of an aerosol (page 18, lines 2-3).
Aerosol generating device: A non-combustible device (page 16, line 16).
Flavorant: Material which, where local regulations permit, may be used to create a desired taste or aroma in a product for adult consumers (page 10, lines 4-6).
Tobacco material: Any material comprising tobacco derivatives (page 18, lines 12-13).

Regarding claim 1, the claim recites the limitation “the consumable arranged to be at least partially inserted into the aerosol generating device in use so that the consumable can be heated by a heater of the aerosol generating device to form an inhalable aerosol” (line 1-4), which is directed to the intended use of the claimed consumable. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a consumable capable of being partially inserted into an aerosol generating device.
The claim recites the limitation “heated portion” (line 5), which is directed to the intended use of the claimed tobacco rod. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office cation, the limitation will be interpreted as if it required a tobacco rod capable of being heated.
The claim recites the limitation “which is inserted into the aerosol generating device in use and heated by the heater” (lines 5-6), which is directed to the intended use of the claimed tobacco rod. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office cation, the limitation will be interpreted as if it required a tobacco rod capable of being inserted and heated.

Regarding claim 11, the claim recites the limitation “wherein the mouthpiece portion is not directly heated in use” (lines 1-2), which is directed to the intended use of the claimed consumable. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office cation, the limitation will be interpreted as if it required a mouthpiece that is capable of not being directly heated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, it is unclear whether the limitation “flavorant” (line 2) refers to the flavorant of claim 4 or to a new flavorant, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the flavorant of claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 8, 11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Baggett, Jr. (US 5,499,636) in view of Hartmann (US 8,820,331).

Regarding claim 1, Baggett, Jr. discloses a cigarette adapted for use in an electrical cigarette system (abstract) having a tobacco rod (column 8, lines 47-49, figure 4B, reference numeral 60) having a tobacco plug (column 8, lines 50-54, figure 4B, reference numeral 80), which is considered to meet the claim limitation of a tobacco rod. The tobacco rod is slidingly received by an electrical heater fixture such that heater elements located alongside the tobacco rod (column 3, lines 33-43) and heat the tobacco rod to form an aerosol (column 3, lines 45-55). The cigarette also has a filter tipping (column 8, lines 27-30, figure 4B, reference numeral 62), which is considered to meet the claim limitation of a mouthpiece, made up of a free flow filter with a central void (figure 4B, reference numeral 102) and a mouthpiece filter in the form of a plug (column 8, lines 31-45, figure 4B, reference numeral 104). The void helps cool the smoking (column 3, lines 46-64), indicating that the free-flow filter forms a cooling chamber. Baggett, Jr. does not explicitly disclose (a) the mouthpiece filter containing a breakable capsule and (b) the capsule weight within the claimed range.
Regarding (a), Hartmann teaches a smoking device having a filter with a breakable capsule (column 1, lines 6-8). The capsule contains aromatic or fragrance molecules (column 4, lines 27-36). Although not explicitly stated, it is evident that the aromatic or fragrance molecules modify the smoke/aerosol generated by smoking. The outer diameter of the capsule is 3.5 mm to 4.5 mm (column 2, lines 49-55), and the weight of the capsule is between 20-40 mg (column 4, lines 59-61). Hartmann additionally teaches that this capsule delivers a substance in a core of a capsule to a user when the user crushes the capsule (column 1, lines 9-17) where the substance is a flavorant (column 1, lines 6-8).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mouthpiece filter of Baggett, Jr. with the capsule of Hartmann. One would have been motivated to do so since Hartmann teaches a capsule that provides flavor to a user when it is crushed.
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsule have a weight within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 4, the aromatic material of Hartmann is considered to meet applicant’s special definition of the term flavorant. 

Regarding claim 5, Hartmann teaches that the internal liquid phase of the capsule has 28.5% by weight of menthol (column 6, lines 60-65), which applicant’s specification teaches is a flavorant (page 10, lines 4-17). 

Regarding claim 8, Hartmann teaches that the shell comprises gellan gum hydrocolloid (column 2, lines 56-64), which applicant’s specification teaches is a suitable gelling agent (page 7, lines 20-22, page 8, lines 1-14).

Regarding claim 11, it is evident that the cigarette of modified Baggett, Jr. could be used without directly heating the mouthpiece since Baggett, Jr. discloses that the heater portions overlap the tobacco rod but not other portions of the device (column 3, lines 33-44).

Regarding claim 24, Hartmann teaches that the internal liquid phase of the capsule has 28.5% by weight of menthol (column 6, lines 60-65) and a total core weight of 16.88 mg (column 6, line 42), indicating that the capsule contains 4.81 mg menthol.

Regarding claim 25, Hartmann teaches that the shell comprises gellan gum hydrocolloid that forms a shell (column 2, lines 56-64) that is broken to release the flavorant (column 1, lines 9-17), and is therefore considered to be a barrier material.

Claims 2-3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baggett, Jr. (US 5,499,636) in view of Hartmann (US 8,820,331) as applied to claim 1 above, and further in view of Stokes (US 7,972,254).

Regarding claims 2-3 and 19, modified Baggett, Jr. teaches all the claim limitations as set forth above. Modified Baggett, Jr. does not explicitly teach a pressure drop of the unbroken filter.
Stokes teaches a cigarette having a filter element (abstract) a liquid containing hollow breakable capsule containing a flavor (column 17, lines 63-67, column 18, lines 1-20) having a pressure drop of between about 50 mm H2O and 200 mm H2O when the capsule is either broken or unbroken (column 23, lines 5-16).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resistance to draw fall within the claimed range. One would have been motivated to do so since Stokes teaches a suitable pressure drop for cigarettes. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 20, the ranges are considered to overlap since Stokes teaches that the pressure drop is between about 50 mm H2O and a higher value. See In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Baggett, Jr. (US 5,499,636) in view of Hartmann (US 8,820,331) as applied to claim 25 above, and further in view of Uthurry (US 11,019,843).

Regarding claim 26, modified Baggett, Jr. teaches all the claim limitations as set forth above. Modified Baggett, Jr. does not explicitly teach a temperature at which the capsule is capable of retaining the liquid.
Uthurry teaches an aerosol generating article having a breakable capsule containing an aqueous liquid (abstract) that is thermally stable at temperatures at which smoke contacts the capsule (column 4, lines 40-48) such as up to about 90 °C (page 4, lines 49-52).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsule of modified Baggett, Jr. be thermally stable at temperatures of up to 90 °C. One would have been motivated to do so since Uthurry teaches a capsule that resists the temperature of smoke to which it is exposed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747